DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/21 has been entered.
Response to Arguments
Applicant's arguments filed 2/8/21 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. Applicant argues that the 2 step molding process of Takano is not with the SMC, but neglects that Takano explicitly teaches compression molding in between 2 dies with the SMC after this forming step [0075, 0097, 0098 in particular, 0117, 0124]. Similarly, applicant argues that the assembly of the fiber and SMC is not through press molding but by adhesive, while the term “sticking SMC” may refer to adhesive bonding, it’s unclear as Takano doesn’t elaborate. However, this doesn’t negate the disclosure of compression molding. Applicant also mistakes examiner’s interpretation, the examiner considers the press molding with (10, 11) as meeting parts a and b and then the subsequent molding (20, 21) to be the steps d and e. As the folded flaps maintain their contour through the subsequent molding all of the features of the claims are disclose.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takano (US 2005/0253294).
As to claim 1, Takano teaches a method for producing an SMC component provided with a unidirectional fiber reinforced, the method comprising the acts of: a) using unidirectional fiber [0024, 0098] by placing it in a preform tool and closing the preform tool by moving together a preform upper part and the preform lower part of the preform tool, wherein the unidirectional fiber reinforced is shaped into a desired contour corresponding to the end smc [0045, 0056, 0098c) pre-curing the unidirectional fiber reinforced in the preform tool by heating [0030, 0031, 0077]; d) laying up the retrieved unidirectional fiber reinforced having the desired contour together with at least one non-oriented SMC semi-finished product which is then molded in this case compression molded [0075, 0097, 0098, 0117, 0124]; e) closing the press tool, wherein a press-tool upper part and the press-tool lower part of the press tool are moved together for press-molding the unidirectional fiber reinforced and the at least one non-oriented SMC semi-finished product wherein the unidirectional fiber reinforced retain a desired contour of the circular spheroid shape [0063, 0075, 0097, 0098, 0117, 0124]; and f) so as to assemble the SMC component by heat curing [0075, 0097, 0098, 0117, 0124].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2005/0253294) in view of Masini (US 2014/0378582).
As to claim 2, Takano teaches that the unidirectional fiber reinforced is first laid up on the tool surface of the press-tool lower part in the press tool, the at least one SMC semi-finished product is placed in the die as well for compression molding but is not specific as to which occurs first [0098, 0115-0017]. In order to address amendments to claim 1 of the desired contours, steps D and E are addressed via the nd pre-molding, as previously; thus, necessitating amendment to claim 2.    
Masini teaches a method of making a SMC finished product wherein the at least one unidirectional fiber reinforced is first laid up on the tool surface of the press-tool lower part in the press tool, and subsequently the SMC semi-finished product is placed on the unidirectional fiber reinforced [0013, 0024, 0025, 0029]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Takano and had the at least unidirectional fiber reinforced is first laid up on the tool surface of the press-tool lower part in the press tool, and subsequently the SMC semi-finished product is placed on the unidirectional fiber reinforced, as suggested by Masini, as this had proven successful at producing an SMC finished part. Moreover, a change in sequence of adding ingredients is generally recognized to be obvious, see MPEP 2144.04 IV C. Furthermore, the placement of the unidirectional fiber reinforced is a mere rearrangement of part, generally recognized to be obvious, see MPEP 2144.04 VI C.
As to claim 4, Takano does not explicitly state at least one SMC semi-finished product is first laid up on the tool surface of the press-tool lower part in the press tool, and subsequently the unidirectional fiber reinforced is placed on the at least one SMC semi-finished product.
Masini teaches a method of making a SMC finished product wherein the at least one SMC semi-finished product is first laid up on the tool surface of the press-tool lower part in the press tool, and subsequently the unidirectional fiber reinforced is placed on the at least one SMC semi-finished product [0013, 0024, 0025, 0029]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Takano and had the at least one SMC semi-finished product is first laid up on the tool surface of the press-tool lower part in the press tool, and subsequently the unidirectional fiber reinforced is placed on the at least one SMC semi-finished product, as suggested by Masini, as this had proven successful at producing an SMC finished part. Moreover, a change in sequence of adding ingredients is generally recognized to be obvious, see MPEP 2144.04 IV C. Furthermore, the placement of the unidirectional fiber reinforced is a mere rearrangement of part, generally recognized to be obvious, see MPEP 2144.04 VI C. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2005/0253294) in view of Masini (US 2014/0378582), as applied to claims 2 and 4 above, and in further view of Kraemer (US 2013/0099405).
 As to claim 3, Takano does not explicitly state the unidirectional fiber reinforced is held on the tool surface of the press-tool lower part in a form-fitting or a materially integral manner.
Kraemer teaches a method of forming parts with fiber reinforcement [Abstract] wherein the preform in is held on the tool surface of the press-tool lower part in a form-fitting or a materially integral manner to produce a shaped product [Fig 3, 0047, 0054, 0057]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Takano and had mold shaped such that the preform be in conformal contact with the tool, as suggested by Kraemer, as this method produced fiber reinforced parts with the desired shape.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2005/0253294) in view of Masini (US 2014/0378582), as applied to claim 4 above, and in further view of Westerlund (US 7419628).
As to claim 5, Takano does not explicitly state at least one further SMC semi-finished product is placed onto that side of the unidirectional fiber reinforced that faces away from the tool surface of the press-tool lower part.
Westerlund teaches a method of molding SMC material [col 1 line 53-61], wherein the smc (21) is placed in between the positioning elements, in this case support pins, (14) such that an insert (4) is sandwiched in between SMC parts [Fig 4-7]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Takano by including at least one further SMC semi-finished product is placed onto that side of the unidirectional fiber reinforced that faces away from the tool surface of the press-tool lower part, as suggested by Westerlund, as this method had demonstrated success at creating a fiber reinforced part with the insert sandwiched in between smc parts. 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2005/0253294) in view of Castagnos (US 5490892).
As to claim 6 and 7, Takano does not explicitly state a surface of the unidirectional fiber reinforced is treated by roughening prior to the unidirectional fiber reinforced being laid up together with the at least one non-oriented SMC semi-finished product in the press tool.  
Castagnos teaches a method of making a composite part [Abstract] made of fiber layers and teaches that roughening the layers improves bonding within a composite part [col 2 line 16-28]. It would have been obvious to one of ordinary skill in the art to have altered the method of Takano and roughened the fabric preform, as suggested by Castagnos, in order to enhance bonding between portions of the end composite. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2005/0253294) in view of Muller (US 2007/0152380).
As to claim 8, Muller the unidirectional fiber reinforced is held on the press-tool lower part and/or on the press-tool upper part in the press tool by at least one positioning element. 
Muller teaches a method of positioning fibrous inserts wherein retractable pins (160) are utilized in order to hold and position the fiber material [claim 15, 35, 55, 75, 100, Fig 9a-9c, 0022, 0047, 0050]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Takano and held the fiber reinforcement by a positioning element, as suggested by Muller, in order to keep the fiber reinforcement in place.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2005/0253294) in view of and Castagnos (US 5490892), as applied to claims 6, 7 above, and in further view of Muller (US 2007/0152380).
As to claim 9, Takano does not explicitly state at least one positioning element is deployable from the tool surface of the press-tool lower part, and/or at least one positioning element is deployable from the tool surface of the press-tool upper part.  
Muller teaches a method of positioning fibrous inserts wherein retractable pins (160) are utilized in order to hold and position the fiber material [claim 15, 35, 55, 75, 100, Fig 9a-9c, 0022, . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2005/0253294) in view of Muller (US 2007/0152380) and Castagnos (US 5490892), as applied to claim 9 above, and in further view of Westerlund (US 7419628).
As to claim 10, Takano teaches at least two non-oriented SMC semi-finished products, as a subset of the prepregs can be considered SMCs pressing the smc and fiber reinforcement as explained above, and producing the end product by curing [0097,0098, 0115, 0116], but does not explicitly state the smc products are laid up in the mold such that they are beside and/or between at least one positioning element on the tool surface of the press-tool lower part in the press tool; the unidirectional fiber reinforced thereafter is brought to bear on the at least one positioning element and/or on the at least two non-oriented SMC semi-finished products; at least one further SMC semi-finished product is placed onto the unidirectional fiber reinforced on that side of the unidirectional fiber reinforced that faces away from the tool surface of the press-tool lower part, wherein at least one region of the unidirectional fiber reinforced is not occupied by the at least one further SMC semi-finished product such that at least one positioning element of the press-tool lower part; the press tool subsequently is closed to such an extent that the unidirectional fiber reinforced is secured by the positioning elements; the press tool for partial press-molding of the unidirectional fiber reinforced and of the SMC semi-finished products is closed further after the unidirectional fiber reinforced has been secured; the positioning elements are retracted up to the tool surface of the respective press- tool parts prior to the desired nominal wall thickness of the SMC component being reached.
Westerlund teaches a method of molding SMC material [col 1 line 53-61], wherein the smc (21) is placed in between the positioning elements, in this case support pins, (14) such that an insert (4) is sandwiched in between SMC parts [Fig 4-7]. The support pins position the insert, allowing for non occupied areas in the mold [Fig 4, 5, col 3 line 26-48, col 4 line 55-61]. During compression molding the pins are retracted out of the mold cavity prior to the mold reaching its . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2005/0253294) in view of Muller (US 2007/0152380), as applied to claim 8 above, and in further view of Westerlund (US 7419628).
As to claim 11, Takano teaches at least two non-oriented SMC semi-finished products, as a subset of the prepregs can be considered SMCs pressing the smc and fiber reinforcement as explained above, and producing the end product by curing [0097,0098, 0115, 0116], at least two non-oriented SMC semi-finished products are laid up beside and/or between at least one positioning element on the tool surface of the press-tool lower part in the press tool; the unidirectional fiber reinforced thereafter is brought to bear on the at least one positioning element and/or on the at least two non-oriented SMC semi-finished products; at least one further SMC semi-finished product is placed onto the unidirectional fiber reinforced on that side of the unidirectional fiber reinforced that faces away from the tool surface of the press-tool lower part, wherein at least one region of the unidirectional fiber reinforced is not occupied by the at least one further SMC semi-finished product such that at least one positioning element of the press-tool lower part; the press tool subsequently is closed to such an extent that the unidirectional fiber reinforced is secured by the positioning elements; the press tool for partial press-molding of the unidirectional fiber reinforced and of the SMC semi-finished products is closed further after the unidirectional fiber reinforced has been secured; the positioning elements are retracted up to the tool surface of the respective press- tool parts prior to the desired nominal wall thickness of the SMC component being reached; the press tool is subsequently closed so far until the desired nominal wall thickness of the SMC component which is created by press-molding the unidirectional fiber reinforced and the SMC semi-finished products is reached.
Westerlund teaches a method of molding SMC material [col 1 line 53-61], wherein the smc (21) is placed in between the positioning elements, in this case support pins, (14) such that an insert (4) is sandwiched in between SMC parts [Fig 4-7]. The support pins position the insert, allowing for non occupied areas in the mold [Fig 4, 5, col 3 line 26-48, col 4 line 55-61]. During compression molding the pins are retracted out of the mold cavity prior to the mold reaching its final depth in order to not leave any marks corresponding to the mold pins [col 5 line 46-55]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Takano by including the limitations of claim 11, as suggested by Westerlund, in order to properly position the insert as well as perform press molding a component with the insert sandwiched between the smc components without leaving marks corresponding to the positioning elements. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/ARMAND MELENDEZ/Examiner, Art Unit 1742